           Case 3:20-cv-05451-MJP-MLP Document 53 Filed 02/11/21 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   DENGE LEMO GAHANO,

 9                             Plaintiff,                Case No. C20-5451-MJP-MLP

10          v.                                           ORDER

11   STEPHEN LANGFORD, et al.,

12                             Defendants.

13

14          This is a 42 U.S.C. § 1983 prisoner civil rights action. On September 25, 2020,

15   Defendant United States Immigration and Customs Enforcement (“ICE”) filed a motion to

16   dismiss Plaintiff’s amended complaint. (Dkt. # 22.) On December 29, 2020, Plaintiff filed a

17   second amended complaint. (Dkt. # 33.) On January 19, 2021, Defendant ICE and Defendants

18   Stephen Langford, Bruce Scott, Leroy Portillo, “Hillin,” Thomas Landry, and Ronald Wheeler

19   both filed separate motions to dismiss Plaintiff’s second amended complaint. (“Defendants’

20   Motions”). (Dkt. ## 42-43.)

21          On January 26, 2021, this Court appointed Plaintiff Brandon M. Stevens and Devin T.

22   Theriot-Orr as pro bono counsel. (Dkt. # 45.) However, on that same day, Plaintiff himself filed

23   a motion for extension of time requesting additional time to respond to Defendants’ Motions




     ORDER - 1
            Case 3:20-cv-05451-MJP-MLP Document 53 Filed 02/11/21 Page 2 of 2




 1   until pro bono counsel was appointed. (Dkt. # 49.) On February 10, 2021, the parties jointly

 2   stipulated to re-noting Defendants’ Motions so that pro bono counsel may familiarize themselves

 3   with the case and file a response. (Dkt. # 52.)

 4          Accordingly, the Court hereby ORDERS:

 5          (1)     Defendant ICE’s first motion to dismiss Plaintiff’s amended complaint (dkt. # 22)

 6   is STRICKEN as moot based on Plaintiff’s filing of a second amended complaint. Defendant

 7   ICE’s motion to dismiss Plaintiff’s second amended complaint remains pending and will be

 8   addressed by the Court once ripe;

 9          (2)     Plaintiff’s motion for extension of time (dkt. # 49) is STRICKEN as moot as pro

10   bono counsel have now appeared in this matter and the parties have jointly stipulated to re-noting

11   Defendants’ Motions for the Court’s consideration on March 5, 2021; and

12          (3)     The Clerk is directed to send copies of this Order to the parties and to the

13   Honorable Marsha J. Pechman.

14

15          Dated this 11th day of February, 2021.


                                                          A
16

17                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
18

19

20

21

22

23




     ORDER - 2
